UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                       )
CHRISTOPHER NICKENS AND                )
PATRICIA NICKENS,                      )
                                       )
            Plaintiffs,                )
                                       )
      v.                               )              Civil Action No. 09-0307
                                       )
DISTRICT OF COLUMBIA AND               )
MAYOR ADRIAN FENTY,                    )
                                       )
            Defendants.                )
_______________________________________)


                                              ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that defendants’ motions to dismiss [8] and [9] are GRANTED.

Plaintiff Patricia Nickens’s claims are dismissed for lack of standing and plaintiff Christopher

Nickens’s claims are dismissed for failure to exhaust his administrative remedies; and it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                                      _/s/__________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: March 16, 2009